Title: Statement of Account with John March, with Jefferson’s Order, 10 July 1803
From: March, John
To: Jefferson, Thomas


          
            Georgetown, Potomac
          
          The President
          
            
              1802
              
              
              To John March
              
              
            
            
              Decr. 29
              To
              Binding
              Historia Evangelica, Morocco
              $1
              .75
            
            
              
              
              Binding
              Revolution Francoise, 18o: Calf, gilt
              0
              .62½
            
            
              
              
              Binding
              Ossian, 4 vols: 18o: Calf, gilt
              2
              .50
            
            
              1803
              
              
              
              
              
            
            
              March 3
              
              Binding
              Plutarque, &c. 4 vols: 18o: Calf, gilt
              2
              .50
            
            
              May 2
              
              Domestic
              Encyclopædia, vol: 1, boards
              2
              .50
            
            
              11
              
              Binding
              Derham’s Theology, 2 vols: 8vo: Calf, gilt
              2
              .00
            
            
              
              
              ½ Binding
              1 vol: Journals of the Senate, 8vo
              0
              .62½
            
            
            
              
              
              Binding
              Helvetius, 10 vols: Calf, gilt
              6
              .25
            
            
              June 7
              
              Binding
              De L’Homme Physique, &c: 2 vols: 8vo: Calf, gilt
              2
              .00
            
            
              
              
              Do
              Le Dentiste, 1 vol: 8vo: Calf, gilt
              1
              .00
            
            
              
              
              Do
              Randolph on Gardening, 18o: Calf, gilt
              0
              .62½
            
            
              
              
              Do
              Ossian, 2 vols: 18o: Calf. gilt
              1
              .25
            
            
              
              
              Do
              Racine, 2 vols: 18o: Do
              1
              .25
            
            
              
              
              Do
              De Cive—De Justo—Almanack, 3 vols: 18o. Calf, gilt
              1
              .87½
            
            
              
              
              ½ Binding
              Connaissance des Tems, 4 vols
              2
              .00
            
            
              
              
              Do
              1 vol: Journals 8vo
              0
              .62½
            
            
              
              
              Binding
              Meridies de Democrat; 12 mo
              0
              .50
            
            
              20
              
              12 Cases for Writings
              4
              .00
            
            
              July 5
              
              Canvas, and Pasting and lining 4 Maps
              2
              .00
            
            
              10
              
              Binding
              Barton’s Botany, 2 vols: in 1, 8vo: Calf, gilt
              1
              .25
            
            
              
              
              Do
              Lois de la Nature, 8vo: Calf, gilt
              1
              .00
            
            
              
              
              Do
              Priestley’s Institutes of Religion, 2 vols: 12 mo; Calf, gilt
              1
              .50
            
            
              
              
              Do
              Linn on Genius, Calf, gilt
                0
              .62½
            
            
              
              
              
              
              $40
              .25
            
          
          
          
            [Order by TJ:]
            Mr. Barnes will be pleased to pay this
          
          
             Th: Jefferson
            July 16. 1803
          
        